DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
This office action is responsive to the amendment filed on 9/17/20.  As directed by the amendment: no claims have been amended, claim 1 has been canceled, and new claims 2-16 have been added.  Thus, claims 2-16 are presently pending in the application.

Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as overcome the double patenting rejections below.

Claim Objections
Claims 2-3 and 14 are objected to because of the following informalities: 
Claim 2, line 2 recites “to generate assisting torque profile” suggested to be changed to --to generate an assisting torque profile-- for grammatical correctness.  
Claim 3, line 2 recites “including” suggested to be changed to --includes-- for grammatical correctness. 
Claim 14, line 1 recites “generating assisting torque profile” suggested to be changed to --generating an assisting torque profile-- for grammatical correctness.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “the trajectory” in lines 3-4, which lacks proper antecedent basis.

Drawings
The drawings are objected to because fig. 2 includes underlined reference numeral 200 and fig. 3 includes underlines reference numeral 300, which should not be underlined, but rather have an arrow pointing from the reference numeral to the structure. Additionally, Fig. 9 includes 5 separate drawings that should be labeled separately. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 4-6 and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Herr et al. (2013/0310979) in view of Schoen et al. (2012/0271207).
Regarding claim 2, Herr discloses an electronic device comprising: a memory (device must have a memory since it executes stored programs [0080-0081]) configured to store a program to generate assisting torque profile for a user [0080-0081]; and a processor [0055] configured to execute the program to: obtain body information of the user [0077-0079], generate an initial assisting torque profile through a reference gait model generated based on the body information [0080-0081], generate a first assisting torque profile by adjusting a trajectory of the initial assisting torque profile to reduce an amount of metabolic energy used for a gait of the user ([0079-0081] the user’s torque profile is continuously updated to reduce metabolic energy [0084-0085][0110-0111]), but is silent regarding that the output the first assisting torque profile on a display of the electronic device. However, in fig. 17 Schoen teaches outputting the first assisting torque profile on a display of the electronic device ([0091] display 850 displays moment profiles). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Herr’s electronic device with the addition of a display that displays the first assisting torque profile, as taught by Schoen, for the purpose of providing therapy information to a user. 
Regarding claim 4, the modified Herr discloses that the processor is further configured to execute the program to: generate the reference gait model by applying the body information to a body model ([0077-0079] Herr).
Regarding claim 5, the modified Herr discloses that the processor is further configured to execute the program to: output the trajectory of the initial assisting torque profile on the display of the electronic device ([0091] Schoen).
Regarding claim 6, the modified Herr discloses that the processor is further configured to execute the program to: set an assisting torque provided from a walking assistance apparatus to the user based on the first assisting torque profile ([0081] Herr).
Regarding claim 9, the modified Herr discloses that the processor is further configured to execute the program to: determine the amount of metabolic energy used for the gait of the user by calculating a metabolic cost of transport (MCOT) associated with the user ([0084][0085][0110][0111] Herr).
Regarding claim 10, the modified Herr discloses that the processor is further configured to execute the program to: calculate the MCOT based on a force used in a muscle of the user during the gait, a moving velocity of the muscle, a moving distance of the user, and a mass of the muscle ([0105]-[0129] Herr).
Regarding claim 11, the modified Herr discloses that the processor is further configured to execute the program to: adjust the trajectory until the MCOT is minimized ([0079] Herr).
Regarding claim 12, the modified Herr discloses that the processor is further configured to execute the program to: determine a variation of the MCOT in response to the adjusting of the trajectory ([0079]-[0081] continuous feedback optimization of applied torque in order to minimize MCOT requires continuous analysis of MCOT).
Regarding claim 13, the modified Herr discloses that the electronic device is a wearable apparatus ([0046] HerrHerr and Fig. 17 Schoen) or a mobile terminal.
Regarding claim 14, Herr discloses a method of generating assisting torque profile, the method performed by an electronic device, the method comprising: obtaining body information of a user [0077-0079]; generating an initial assisting torque profile through a reference gait model generated based on the body information [0080-0081]; generating a first assisting torque profile by adjusting a trajectory of the initial assisting torque profile to reduce an amount of metabolic energy used for a gait of the user ([0079-0081] the user’s torque profile is continuously updated to reduce metabolic energy [0084-0085][0110-0111]); but is silent regarding outputting the first assisting torque profile on a display of the electronic device. However, in fig. 17 Schoen teaches outputting the first assisting torque profile on a display of the electronic device ([0091] display 850 displays moment profiles). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Herr’s electronic device with the addition of a display that displays the first assisting torque profile, as taught by Schoen, for the purpose of providing therapy information to a user.
Regarding claim 15, the modified Herr discloses that the electronic device is a wearable apparatus ([0046] HerrHerr and Fig. 17 Schoen) or a mobile terminal.
Regarding claim 16, the modified Herr discloses that a non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to perform the method of claim 14 ([0055] Herr).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Herr et al. in view of Schoen, as applied to claim 2 above, in further view of Langlois (2012/0283844).
Regarding claim 3, the modified Herr is silent regarding that the body information includes a height and a weight of the user. However, Langlois teaches a controller for an orthotic device that uses body information including a height and a weight of the user [0060]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Herr’s body information to further include a height and a weight of the user, as taught by Langlois, for the purpose of providing further body information to an electronic device.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 4 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 15 and 19 of U.S. Patent No. 10,786,416 in view of Herr et al. (2013/0310979) and Schoen et al. (2012/0271207). 
The patented claims fail to disclose a memory configured to store a program to generate assisting torque profile for a user; and a processor configured to execute the program. However, Herr teaches a memory (device must have a memory since it executes stored programs [0080-0081]) configured to store a program to generate assisting torque profile for a user [0080-0081]; and a processor [0055] configured to execute the program. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified patented claims with the addition of a memory and processor, as taught by Herr, for the purpose of performing the claimed program. The modified patented claims fail to teach outputting the first assisting torque profile on a display of the electronic device. However, in fig. 17 Schoen teaches outputting the first assisting torque profile on a display of the electronic device ([0091] display 850 displays moment profiles). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified patented claims’ electronic device with the addition of a display that displays the first assisting torque profile, as taught by Schoen, for the purpose of providing therapy information to a user. 
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 and 17 of U.S. Patent No. 10,786,416 in view of Herr et al. (2013/0310979) and Schoen et al. (2012/0271207). 
The patented claims fail to disclose a memory configured to store a program to generate assisting torque profile for a user; and a processor configured to execute the program. However, Herr teaches a memory (device must have a memory since it executes stored programs [0080-0081]) configured to store a program to generate assisting torque profile for a user [0080-0081]; and a processor [0055] configured to execute the program. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified patented claims with the addition of a memory and processor, as taught by Herr, for the purpose of performing the claimed program. The modified patented claims fail to teach outputting the first assisting torque profile on a display of the electronic device. However, in fig. 17 Schoen teaches outputting the first assisting torque profile on a display of the electronic device ([0091] display 850 displays moment profiles). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified patented claims’ electronic device with the addition of a display that displays the first assisting torque profile, as taught by Schoen, for the purpose of providing therapy information to a user. 
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,786,416 in view of Herr et al. (2013/0310979) and Schoen et al. (2012/0271207). 
The patented claim fails to disclose a memory configured to store a program to generate assisting torque profile for a user; and a processor configured to execute the program. However, Herr teaches a memory (device must have a memory since it executes stored programs [0080-0081]) configured to store a program to generate assisting torque profile for a user [0080-0081]; and a processor [0055] configured to execute the program. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified patented claim with the addition of a memory and processor, as taught by Herr, for the purpose of performing the claimed program. The modified patented claim fails to teach outputting the first assisting torque profile on a display of the electronic device. However, in fig. 17 Schoen teaches outputting the first assisting torque profile on a display of the electronic device ([0091] display 850 displays moment profiles). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified patented claim’s electronic device with the addition of a display that displays the first assisting torque profile, as taught by Schoen, for the purpose of providing therapy information to a user. 
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,786,416 in view of Herr et al. (2013/0310979) and Schoen et al. (2012/0271207). 
The patented claim fails to disclose a memory configured to store a program to generate assisting torque profile for a user; and a processor configured to execute the program. However, Herr teaches a memory (device must have a memory since it executes stored programs [0080-0081]) configured to store a program to generate assisting torque profile for a user [0080-0081]; and a processor [0055] configured to execute the program. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified patented claim with the addition of a memory and processor, as taught by Herr, for the purpose of performing the claimed program. The modified patented claim fails to teach outputting the first assisting torque profile on a display of the electronic device. However, in fig. 17 Schoen teaches outputting the first assisting torque profile on a display of the electronic device ([0091] display 850 displays moment profiles). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified patented claim’s electronic device with the addition of a display that displays the first assisting torque profile, as taught by Schoen, for the purpose of providing therapy information to a user. 
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,786,416 in view of Herr et al. (2013/0310979) and Schoen et al. (2012/0271207). 
The patented claim fails to disclose a memory configured to store a program to generate assisting torque profile for a user; and a processor configured to execute the program. However, Herr teaches a memory (device must have a memory since it executes stored programs [0080-0081]) configured to store a program to generate assisting torque profile for a user [0080-0081]; and a processor [0055] configured to execute the program. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified patented claim with the addition of a memory and processor, as taught by Herr, for the purpose of performing the claimed program. The modified patented claim fails to teach outputting the first assisting torque profile on a display of the electronic device. However, in fig. 17 Schoen teaches outputting the first assisting torque profile on a display of the electronic device ([0091] display 850 displays moment profiles). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified patented claim’s electronic device with the addition of a display that displays the first assisting torque profile, as taught by Schoen, for the purpose of providing therapy information to a user. 
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 15 and 19 of U.S. Patent No. 10,786,416 in view of Herr et al. (2013/0310979) and Schoen et al. (2012/0271207). 
The patented claims fail to disclose a non-transitory computer-readable storage medium storing instructions that are executed by a processor. However, Herr teaches a non-transitory computer-readable storage medium storing instructions that are executed by a processor [0055]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified patented claims with the addition of a processor, as taught by Herr, for the purpose of performing the claimed program. The modified patented claims fail to teach outputting the first assisting torque profile on a display of the electronic device. However, in fig. 17 Schoen teaches outputting the first assisting torque profile on a display of the electronic device ([0091] display 850 displays moment profiles). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified patented claims’ electronic device with the addition of a display that displays the first assisting torque profile, as taught by Schoen, for the purpose of providing therapy information to a user. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. De Rossi et al. (2017/0202724) to a walking assist device having a display that shows a new force profile on top of a current or previous force profile [0270].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SIPPEL whose telephone number is (571)270-1481. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785